Filed 3/19/15 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2015 ND 53







Tate A. Pederson, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20140343







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Douglas R. Herman, Judge.



AFFIRMED.



Per Curiam.



Lee M. Grossman, P.O. Box 475, Valley City, ND 58072, for petitioner and appellant; submitted on brief.



Reid A. Brady, Assistant State’s Attorney, P.O. Box 2806, Fargo, ND 58108-2806, for respondent and appellee; submitted on brief.

Pederson v. State

No. 20140343



Per Curiam.

[¶1]	Tate Allister Pederson appealed from a district court order dismissing his application for post-conviction relief.  On appeal, Pederson argues the district court abused its discretion when dismissing his application for post-conviction relief with prejudice.  In Pederson’s application for post-conviction relief, he alleged newly discovered evidence exists.  At the hearing on Pederson’s application for post-

conviction relief, Pederson agreed to a dismissal of the application with prejudice.   The district court discussed the significance of a dismissal with prejudice with Pederson to ensure he understood the consequences, noting he could not bring the same particular allegations regarding newly discovered evidence in future post-

conviction proceedings.  The district court was satisfied Pederson understood the effect of a dismissal with prejudice, before dismissing Pederson’s application for post-conviction relief with prejudice.

[¶2]	We conclude the district court did not abuse its discretion by dismissing the claims Pederson raised in his application for post-conviction relief with prejudice because Pederson consented to the dismissal with prejudice and indicated he understood the effect.  Generally, a petitioner cannot bring the same post-conviction relief claim more than once and is barred from bringing claims that could have been raised previously.  
See
 
Jensen v. State
, 2004 ND 200, ¶ 9, 688 N.W.2d 374.  We affirm the district court’s dismissal with prejudice under N.D.R.App.P. 35.1(a)(4).

[¶3] 	Gerald W. VandeWalle, C.J.

Lisa Fair McEvers

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner